DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-60 are allowed.
With respect to claim 29, claim 29 is allowed since Park et al. (US 2007/0019134), hereon referred to as Park, in view of Choi et al. (US 2017/0287990), hereon referred to as Choi does not teach “wherein the first structure comprises: an inorganic material part, and an organic material part between adjacent inorganic material parts.”
Summarily, the invention at hand relates to a display having a configuration that is, for example, illustrated on FIG. 6B. The display comprises multiple structures (e.g., first structure 240 comprising an inorganic and organic material) with passivation layers interposed between certain structures having concave or convex portions. Similar to the invention at hand, Park teaches a display comprising multiple layers with a passivation layer (e.g., mold 311 and synthetic resin layer 321) having an embossed pattern that includes convex and concave portions, as illustrated on FIG. 4B. Thus, Park does teach a display with a passivation layer with concave and convex portions disposed on top of a structure (e.g., transmissive polarizing film 110); however, Park does not mention that the structure includes organic and inorganic material parts situated adjacent to one another. Choi attempts to cure this deficiency by teaching a display comprising a structure that includes organic and inorganic material parts but is silent to wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653